Title: To Benjamin Franklin from William Jones, 28 May 1779
From: Jones, William
To: Franklin, Benjamin


28 May 1779.
Mr. Jones presents his best respects to Dr. Franklin.
Since I had the honour of seeing you last, I amused myself with the enclosed translation of a curious fragment of Polybius; which, as it may possibly afford you also some little amusement, I take the liberty of sending to you.
It will be both an honour and pleasure to Mr. Paradise and myself to be charged with any commissions, letters, or messages, that you may have for England. We leave Paris on Wednesday morning.
My friend will always remember with gratitude the kindness you have shown him. Accept my hearty thanks for your obliging attention to me, and be assured of my eternal veneration and esteem.
 
Addressed: To / His Excy. Dr. Franklin, / Minister Plenipotentiary / from the United States of / America— / at Passy.
Notation: Mr. Jones 28th May 1779—
